DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 04/13/2021 is acknowledged. Claims 13, 14, 19 and 20 are amended. Claims 1-12, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. In addition to mesothelin as the first analyte, the species of superoxide dismutase-1 (SOD1), cluster of differentiation 59 (CD59), neutrophil gelatinase-associated lipocalin (NGAL), CA125 (also known as Mucin-16) and osteopontin were also searched.
Claims 13-17 are under examination.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The rejection of claims 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (20140147867) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claims 13 and 14 to delete WAP four-disulfide core 

Claim Rejections - 35 USC § 103
The rejection of claims 13-17 under 35 U.S.C. 103 as being unpatentable over Arnold et al. (20140147867) in view of Brown et al. (20160041153) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claims 13 and 14 to delete WAP four-disulfide core domain protein 2 and Polymeric immunoglobulin receptor as analytes. In contrast, the primary reference of Arnold et al. teach kits and methods for measuring mesothelin, WAP four-disulfide core domain protein 2 and Polymeric immunoglobulin receptor in a body fluid sample such as urine, blood serum or plasma (see claims 1, 8). Further, since Brown et al. teach the biomarkers mesoethlin, NGAL and osteopontin (among others) are useful in characterizing breast cancer (see, for instance, Table 4, paragraph [0254] of the Brown PGPUB), whereas Arnold et al. teach heart failure, the combined prior art teachings do not suggest using the biomarkers for the same disease.  

Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A substrate 
A first reagent comprising an antibody conjugated to a detection agent
A second reagent;

Or:

A substrate 
A first reagent 
A second reagent comprising an antibody conjugated to a detection agent;

Or:

A substrate 
A first reagent comprising an antibody conjugated to a detection agent.
A second reagent comprising an antibody conjugated to a detection agent.

Thus, two of the possible three embodiments of claim 13 encompass naturally occurring reagents capable of interacting with one of the recited analytes. Further, claim 14 encompasses one reagent that is a naturally occurring product.
As stated at pages 5-6 of the Office action mailed 01/13/2021, the reagents are discussed at paragraph [0046] of the instant specification, which likens a “reagent” to a “capture molecule”.  The specification discloses that a “capture molecule” can be an “antigen, hapten, protein, drug, metabolite, nucleic acid, ligand, receptor, enzyme, 
In summary, the claims still encompass embodiments in which at least one, but also possibly two reagents or capture molecules are natural products (see paragraphs [0039] and [0046] of the instant specification).

Response to Arguments
	Applicant’s argues at p. 7 that since the substrate recited in claim 13 is acknowledged as a non-naturally occurring product, its inclusion alone should overcome a finding under 35 USC 101, even if the reagents are naturally occurring. Applicant cites MPEP 2106.01, noting that if “[t]he claim is directed to something which is not a natural phenomenon, and the analysis must stop under Step 2A of the Patent Eligibility
Guidelines.” 

	This argument has been fully considered, but is not found persuasive. First, it is noted herein that although there is an existing paragraph number for MPEP §2106.01, it is reserved; in other words, there is no content and is therefore not relevant to Applicant's arguments.
Second, the question that arises in considering patent eligibility is whether the existence of a non-naturally occurring element produces a marked difference in the recited natural products. Claim 13 is amended to recite that the first and/or second reagent comprises an antibody conjugated to a detection agent. An antibody, even if naturally occurring, if conjugated to a detection agent would overcome the issues raised under 35 USC 101, because such an antibody would be markedly different from that which exists in nature. However, in the instant case, two of the possible three embodiments of claim 13 encompass naturally occurring reagents capable of interacting with one of the recited analytes that are not markedly different from naturally occurring 

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (20160041153—published 02/11/2016) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at p. 8 that Brown et al. does not teach each and every claim feature in a single embodiment. Applicant asserts that the generic sections of the disclosure by Brown and colleagues relied upon “would at least require an ordinary skilled artisan to engage in a process of selection to arrive at the first and second analytes and therefore the first and second reagents. In particular, there is no teaching of a specific combination of mesothelin as the first analyte and a second analyte from the focused list recited claim 13.

Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
The claims are drawn to a kit comprising a substrate and two (claims 13 and 15-17) or three (claim 14) reagents. One reagent must interact with mesothelin and one other reagent(s), as noted by Applicant, interact with Galectin-3-binding protein, Clusterin, Neutrophil gelatinase-associated lipocalin, Leucine-rich alpha-2-glycoprotein, Osteopontin, Alpha-amylase 1, Mucin-16, cluster of differentiation-55 (CD55), cluster of differentiation-59 (CD59), glutathione S-transferase pi 1 (GSTP1 ), peroxiredoxin-5 (PRDX5), thioredoxin (TXN), peroxiredoxin-6 (PRDX6), or superoxide dismutase-1 (SOD1). The claims recite “comprising”, which is open language. See MPEP 2111.03(I), which instructs that “[t]he transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” In other words, a reagent that binds mesothelin and one or two other reagents that bind one of the other recited lists 
As noted at p. 9 of the Office action mailed 01/13/2021, Brown et al. categorize various biomarkers that can be measured, including mesothelin, neutrophil gelatinase-associated lipocalin (abbreviated “NGAL”) and CA125 (also known as “Mucin-16”—see Table 4, under the heading “Breast Cancer”). The fact that Brown et al. disclose all three of these reagents as being useful for measuring biomarkers for the same disease (breast cancer) indicates that there is no necessity for “an ordinary skilled artisan to engage in a process of selection to arrive at the first and second analytes and therefore the first and second reagents”. See also paragraph [0382] of Brown and colleagues, which discloses measuring various biomarkers including mesothelin, NGAL and osteopontin. Indeed, Brown et al. disclose mesothelin and other markers recited in the claims as being useful together, and therefore provide a description of the invention in a single embodiment.

The rejection of claims 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by Moerman (WO 2013/023994—on Applicant’s IDS filed 01/13/2020) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at p. 9 that “a novelty rejection based on Moerman is improper, as Moerman also does not teach each and every claim feature in a single embodiment, whether in a particular claim or example.” Again, Applicant asserts that the generic sections of Moerman relied upon do not teach the “specific combinations recited in 

This argument has been fully considered but is not found persuasive. It is not clear what part of the MPEP Applicant is relying upon that states each and every claim feature must be in a single embodiment (a claim or example). The MPEP 2152.02(b) states that “[w]hile the conditions for patentability of AIA  35 U.S.C. 112(a) require a written description of the claimed invention that would have enabled a person skilled in the art to make as well as use the invention, the prior art provisions of AIA  35 USC 102(a)(1) and (a)(2) require only that the claimed invention is “described” in a prior art document. Further, regarding the contemplated reagents, the MPEP 2131.02(II) states that “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”, citing Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
The claims are drawn to a kit comprising a substrate and two (claims 13 and 15-17) or three (claim 14) reagents. One reagent must interact with mesothelin and one other reagent(s), as noted by Applicant, interact with Galectin-3-binding protein, Clusterin, Neutrophil gelatinase-associated lipocalin, Leucine-rich alpha-2-glycoprotein, Osteopontin, Alpha-amylase 1, Mucin-16, cluster of differentiation-55 (CD55), cluster of differentiation-59 (CD59), glutathione S-transferase pi 1 (GSTP1 ), peroxiredoxin-5 (PRDX5), thioredoxin (TXN), peroxiredoxin-6 (PRDX6), and superoxide dismutase-1 (SOD1). The claims recite “comprising”, which is open language. See MPEP 2111.03(I), which instructs that “[t]he transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not 
As noted at p. 9 of the Office action mailed 01/13/20201, the WO document by Moerman teaches contemplated biomarkers include CA-125 (also known as “Mucin 16”), mesothelin and osteopontin, among others (see claims 5-7). It is noted herein that claim 5 of the Moerman WO document is an independent claim and claims 6 and 7 depend upon claim 5, thus one would not have to engage in random guessing to combine the particular biomarkers, which are disclosed in a single embodiment.

Conclusion
Claims 13-17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649